Citation Nr: 0622527	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-17 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for hepatitis C with cirrhosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to May 
1989.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana, which granted claims for service 
connection for hepatitis C and cirrhosis and provided an 
initial combined evaluation of 40 percent for those 
disorders.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2005).
 
A review of the record includes a signed statement from the 
veteran, received in April 2006, which indicates that he 
wishes to withdraw his appeal.  The Board finds that the 
legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2005).  Consequently, further 
action by the Board on this claim is not appropriate.  
38 U.S.C.A. § 7105(d) (West 2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed without prejudice.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


